OFFICE   OF THE   ATTORNEY     GENERAL   OF TEXAS
                               AUSTIN




Honorable Fvons J. Adkin
County Attorney
McCulloah    County
Brady,   Texar

Gear 2iirS                   Opinion No. 017OU




          Your letter request
rubjeat har.bean glron aart a
dopartntnt. Thlr letter read8
             nKscently the b.CC




                                             incorporated




                        of Art. 152&b provides that such
                        hell be oxapt   from a.U sxci8r
                       maver kind o r na turle  xaept a
                      le fee to the Searetary   of State.
                  find in 13 P. 21 206 City of Glenda18
       VB. Bettey that tne Court held that a altr
       ordinraae requiring p wr o nr  lngnged in cottain
       buaina8808    to pay graduatrd quarterlytaxI      or
       license fe.8, bared on their awe&ate volume
185
Honorable          hsnr     J. Adkin8,     Page   )    -



           proridod       for   in thi8 0rdinancr  18 not olwgod a8
           8 t8X    bUt    i8 U&e     iOr the pl'i7ibgr nW Wi@@
       ~by 8uah )U.oaa, W8OeiatiOa8, O?~iS$fW8,                           md
           OO?~r8tiOM           Of U8iw   bhhr 8trUtl.   @&88adIit8,
                                     pub118 -78     Of tb.
                                    LA the aonduot ef




                  In Opinion  No.        0-91)  ?bLi8 drputeent        held th8t tlu
quoted        reotioo  of ktie18          152d’b i8 +elid    and     oporatirc  md
lffoatually relirrcr tkm oooperetiroaof the                          tex trpo8od by
ArtLaIr        7060,      ukiab     i8 m oaaupation  tu upon g nr ,lleatrie
and #tier plants,                 bdred upon gro88 teeeiptr of the ooapany.
          In finfl anrlyrir, then; thm question to bo doter-
mined is whether tirew-called  nr6ntnlw requlnd  by the
ordi:!mco of the City of diahland Jprlnga is truly a rental
or is in facr an emi8e tax.

              'fineluthorltier IM unlfom that en *oxaelao tar*,
in   tlu  radorn 8OIl80, i8 &flytrr    not   falling withillthe
dA88ifi88tiOA       Of pOl1 08'jtrOpcltiyt&MI,     Wnd Mbl%~88
0~~3 form Of burden nDt hial diW8tly            up00 ~rsOJ.38 QT
               D$OfODdOr8 V. 04ll.t    (hhh0)    10 P 2d )oti
:f: r,=‘.‘;.   Sdth    l28 hilt 269 101 OI. St. 1321 Bhi8t@iA
Y. hvin      b 1, 2d 661, 176 k&23,        Shannon ve SuuoUu8
stu ml.8      131 SW id t)),    279 KY. 449.    X8 ha8 boon raid
*bt u ~oxoiu@ i8 a ux bpowr                npon ch6 porforma58r  of nn
no t,      th,     lD     lng tm LO oorupaclen             or the   lnjoynnt of a
gritilrgo~ Ptrto v* 6rom, lb8 It bb, UR Oh. St. 590) that
  .Mb.           &ax” i8 ued         8poaymmly        ulth mprirll*go”     w
                                                                       187

Monorsblo Snns    J. kdkltis, P4go 4




          Qa t&    08hsr had, i8 is usll wstnbllsho4 uU8
aa inwrporttod lltr has lx8lwlm      r mndoontral svor
its Dtreas,  aAl‘Eo l8e*
l r i8ylauld sot   donled the ri&8 to okurge for btiaWI




                           int*d   aI8   IBove,   rhlr   ~oprrBamA8
                    mopuRtlns   bra lxnp8 fmr th4
lXOiDe
     8a x
        levlab d Atuo lo7 060 it
                               ,is\c D of aoto that
to so&r01 8hs moo of thair
tho Lo~is~~tuto he8 ?oSo~lsod

a f*o for thr pritilqp, In the
                              8honis tho       8 of ritios
                           stro*ts and alloys and to
                               following prorldonr
                                                                  lx x o t


          *lioOBfiU ia this Art1010 shall k         sonstrud
     as Fmhlb~iti.ng&a lMorporrted city or town rroa
     making stoesoMuo     okargo otherwise held, for
     tho TAM of i8s stroc8s,  .lio,s, rod pub110 rr s
     br s publlsu8ilit    in tin oonduot of its bum I:nss8,
     a nd lasiloiw 8.~1I. nave rush ri&t and pawsa- but
     &n~ mob  ohsrges, uhctnor derignated as r iita i 8 or
     otiufxiso snd riuttmr rouurab by gross rosolpts,
     units of LtallstloQ,    or ln 8q aumar, a&u not
     In tha w&rag&e    oxsoed the lqulvnlrnl of tuo   (2)
     per oont of tho gmrr reooipts of r-ah utility
     rithin mwk rooisipality dorived Sm.. the salo of
     ...,llo*vir umrgy* l . .'
          fhe 2 pat 00~8 ~initrtlon in luOh         tont+Lo by tho
le~hlatura is ao mar* thin l dotermination          by it that     auoh
kPOun8 18 a rwuo8ablo -8      8a k oh&r@            fw suoh uao.
The rOmt1 aw@md     w the C18y of ALohl8a4          SW         dou
not err*004 mmh -.
iioaotablr
         Evans J. Adkim, RF         5


  uay of 8 nmbor of     oritotl8.   In th e esso
                      the Ci8~ of lhhlaad
                                                     o f l to na l
                                               Sprints      a   lhurgo
                                                                      of

                       lx u sln o fa sp r a l.Al
                                             p r fr iionotg a
                           Sn tha e&n
                                    of the coopustfvo this
                         tha8 tho oooporstliais not l ~lr
    rod to furnishllootrir onorgy to sn on8 but its 8Qaborb
 Artirlr
r-       1528b, so@. 4 (41 ). Tha kgls I:
                                        aturo has fsrorodmd
aaooutsgod8ho llootrioeooporstlr~sw rxomptia~thea from
ueisa 8axosr 18 ha@ not sttrptrd to lmpt     thorn frOa ti




           ProBth,   fur&oilq i8 follnn      8hst    it lathe        *piaioa
of this dopuWOa8     8Jbst ths M&u.ll-     $kxn87 Elootrie;~
cooparati1018 sot lxwpt fmm 8ho                     of tho marl
olwged   by .$lw Oitr of itiohlud   Spr

                -                         Tours very truly

                                    AtZQiUfET
                                            CUERAL OF ?r:WY


                                    BYuLt~
                                        Artmr L. Holler
                                           Assfst~nU